In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

        ______________________________

              No. 06-09-00093-CV
        ______________________________


   UPSHUR MANOR NURSING HOME, IN ITS
ASSUMED OR COMMON NAME, ET AL., Appellants

                          V.

           BOBBY W. GREEN, Appellee



          On Appeal from the County Court
              Upshur County, Texas
               Trial Court No. 6755




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                   MEMORANDUM OPINION

       Appellants have filed with this Court a motion to dismiss the pending appeal in this matter,

representing that a full and final settlement has been reached between all parties. In such a case, no

real controversy exists, and in the absence of a controversy, the appeal is moot.

       We grant the motion and dismiss this appeal.




                                               Bailey C. Moseley
                                               Justice

Date Submitted:        January 7, 2010
Date Decided:          January 8, 2010




                                                  2